NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1



              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                 Submitted February 1, 2012
                                  Decided February 2, 2012

                                           Before

                              FRANK H. EASTERBROOK, Chief Judge

                             WILLIAM J. BAUER, Circuit Judge

                              DIANE P. WOOD, Circuit Judge

No. 11‐1616

UNITED STATES OF AMERICA,                           Appeal from the United States District 
     Plaintiff‐Appellee,                            Court for the Central District of Illinois.

       v.                                           No. 09‐20053‐001

RASHAN JONES,                                       Michael P. McCuskey,
    Defendant‐Appellant.                            Chief Judge.

                                         O R D E R

        After a confidential informant observed crack cocaine inside Rashan Jones’s
residence, agents from a drug task force obtained a warrant to search his home. They
stopped Jones in his car and informed him of the warrant, and he accompanied them to his
home and his stash of 42.5 grams of crack cocaine and 26.2 grams of powder cocaine. Jones
was arrested and charged with possessing with intent to distribute more than five grams of
crack cocaine, 21 U.S.C. § 841(a)(1), and the government filed a recidivism enhancement,
which raised the minimum prison term to ten years, see id. §§ 841(b)(1)(B)(iii), 851 (2006).
Jones pleaded guilty, and the district court sentenced him to ten years in prison, noting that
the court was restrained by the statutory minimum. Jones filed a notice of appeal, but his
appointed counsel moves to withdraw on the ground that the appeal is frivolous. See Anders
v. California, 386 U.S. 738 (1967). Jones has not opposed counsel’s motion. See CIR. R. 51(b).
No. 11‐1616                                                                                 Page 2

Confining our review to the potential arguments developed in counsel’s facially adequate
brief, see United States v. Schuh, 289 F.3d 968, 973–74 (7th Cir. 2002), we grant the motion to
withdraw and dismiss the appeal. 

       Because Jones does not want his guilty plea set aside, counsel correctly forgoes
discussion of challenges to the voluntariness of the plea or the adequacy of the plea
colloquy. See United States v. Knox, 287 F.3d 667, 670–72 (7th Cir. 2002).

        Counsel does consider whether Jones could argue that he is entitled to a reduced
sentence under the Fair Sentencing Act of 2010, Pub. L. No. 111–220, 124 Stat. 2372. We have
held that the FSA does not apply to Jones because the statute is not retroactive. United States
v. Dorsey, 635 F.3d 336, 340 (7th Cir. 2011), cert. granted, 132 S. Ct. 759 (2011); see also United
States v. Campbell, 659 F.3d 607, 609–10 (7th Cir. 2011); United States v. Holcomb, 657 F.3d 445,
452 (7th Cir. 2011). The grant of certiorari shows that the issue in the abstract might be the
subject of a legitimate claim on appeal. But the more fundamental problem here, as counsel
correctly concludes, is that even if the FSA applied to Jones, he would not be better off.
Because he possessed more than 28 grams of crack cocaine, he still would have been bound
by the statutory minimum of 10 years in prison, see 21 U.S.C. § 841(b)(1)(B)(iii) (2006 &
Supp. IV 2010). 

       We GRANT counsel’s motion to withdraw and DISMISS Jones’s appeal.